Citation Nr: 1422102	
Decision Date: 05/15/14    Archive Date: 05/29/14	

DOCKET NO.  08-09 773	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for generalized arthritis of multiple joints. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to December 1967 with service in the Republic of Vietnam.  The Veteran is also in receipt of the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for arthritis of the back and the general body.  

The Veteran testified before a Veterans Law Judge (VLJ) at the Board's Central Office in Washington, D.C. in November 2004.  The VLJ who conducted the November 2004 hearing is no longer employed at the Board and the Veteran was provided another hearing at the Atlanta RO before the undersigned VLJ in September 2011.  Transcripts of both hearings are of record. 

In February 2005, the Board remanded the Veteran's arthritis claim for additional procedural and evidentiary development.  The case returned to the Board and was dismissed in a February 2012 Board decision. 

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the September 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In an October 2013 response, the Veteran requested to have the prior decision vacated and a new one issued in its place.  The February 2012 Board decision was vacated in April 2014 pursuant to the Veteran's request, and the appeal has again returned to Board for adjudication.    

In August 2013, the Veteran filed a claim to reopen service connection for osteoarthritis of the spine.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDING OF FACT

On November 7, 2008, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant submitted a statement that was received by VA on November 7, 2008 withdrawing the claim for entitlement to service connection for generalized arthritis of multiple joints.  The claim has been withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


